DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final Office action is in response to Applicant’s patent application filed on 9/4/2019.
	Currently, claims 1-46 are pending and examined. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 9/4/2019.
Drawings
The drawings are objected to because all of indicated numeral structures are shown with “an arrow head” lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6” has been used to designate both a first activation sensor and a second activation sensor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” or “The present invention relates to”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Furthermore, an abstract should be on a separated sheet and without other texts as required. By 37 CFR 1.72(b).
Claim Objections
Claims 1-13 and 31 are objected to because of the following informalities: 

Claims 3-6; line 1; each text should be separated.  
Claim 31, line 2; a phrase “comprise” should be read -- comprises --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 15; a citation “at least first presence sensor” is confusing and indefinite because does not clear that if there is “a second presence sensor”? Clarification is required. Claims 2-13 depending upon the rejected claim 37 are also rejected.
Re claim 1, line 26; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required. Claims 2-13 depending upon the rejected claim 1 are also rejected. Claims, 10, 11, 13 having the same issues as mentioned are also rejected.

Re claim 3, line 3; a citation “which” is confusing and indefinite because does not clear if “which” referring to which structure? Clarification is required. 
Re claim 14, line 13; a citation “at least first presence sensor” is confusing and indefinite because does not clear that if there is “a second presence sensor”? Clarification is required. Claims 15-24 depending upon the rejected claim 14 are also rejected.
Re claim 14, lines 2-3; a citation “said door leaf” does not have a proper antecedent basis, unless the Applicant meant “said at least one door leaf”. Correction is required. Claims 15-24 depending upon the rejected claim 14 are also rejected. 
Re claim 16, line 2; a citation “which” is confusing and indefinite because does not clear if “which” referring to which structure? Clarification is required. Claims 20-24 depending upon the rejected claim 16 are also rejected.
Re claim 22, lines 3-4; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required. Claim 23, lines 3-4; having the same issues as mentioned is also rejected.
Re claim 25, line 6; a citation “at least first presence sensor” is confusing and indefinite because does not clear that if there is “a second presence sensor”? Clarification is required. Claims 26-36 depending upon the rejected claim 25 are also rejected.
Re claim 25, line 16; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation 
Re claim 27, line 2; a citation “which” is confusing and indefinite because does not clear if “which” referring to which structure? Clarification is required. Claims 20-24 depending upon the rejected claim 16 are also rejected. Claim 31 having the same issues as mentioned is also rejected.
Re claim 37, line 5; a citation “at least first presence sensor” is confusing and indefinite because does not clear that if there is “a second presence sensor”? Clarification is required. Claims 38-46 depending upon the rejected claim 37 are also rejected.
Re claims 39, 41, 42 and 44 ; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-13 and 25-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2006/0160484 to Falk.
Re claims 1 and 25: Falk discloses a door operator system for moving at least one door leaf (11) between a closed and an open position, comprising a door operator (10) and a supervise unit (40), 
Re claims 2 and 26: wherein the supervise unit (40) further is configured to identify an uncommon sequence of at least operational state data and presence data.

Re claims 4 and 28-30: wherein the supervise unit (40) is configured to log data associated with the identified uncommon sequence of at least operational state data and presence data; wherein the sequence of activation data and presence data at least comprise activation data and presence data associated with a cycle of moving the door leaf (11) from a closed position to an open position and/or from an open position to a closed position; wherein the uncommon sequence of activation data and presence data is one or more of a predefined sequence of activation data and presence data.
Re claims 5 and 31: wherein the logged data inherently comprises one or more of number of uncommon sequence, type of uncommon sequence, time, from which activation and/or presence sensor (41, 46) a conflicting data is received from, number of contradictory data received from each activation and/or presence sensor (41, 46), local temperature and local humidity.
Re claims 6: wherein the drive unit (24) is arranged to send positional data associated with a door leaf position of the at least one door leaf (11) to the control unit (42), and wherein the supervise unit (40) is adapted to receive said positional data from the drive unit (24) and configured to identify a conflicting data in a sequence of at least operational state data, presence data and positional data.
Re claim 7: wherein the supervise unit (40) further is configured to identify an uncommon sequence of at least operational state data, presence data and positional data.
Re claim 8: wherein the supervise unit (40) is further connected to and adapted to receive activation data from the at least first and second activation sensors (46) and configured to identify a conflicting data in a sequence of at least operational state data, presence data and activation data.
Re claim 9: wherein the supervise unit (40) further is configured to identify an uncommon sequence of at least operational state data, presence data and activation data.

Re claim 11: wherein the supervise unit (40) is further configured to be connected to at least one remote entity (28) and to send log data and/or operational state data and/or the presence data and/or the positional data and/or the activation data to the at least one remote entity (28).
Re claims 12 and 32-33: further comprising a radio communication interface (47) connected to the supervise unit (40) and configured to communicate with at least one remote entity (28).
Re claims 13 and 34: wherein the supervise unit (40) is further configured to transmit log data and/or operational state data and/or presence data and/or positional data and/or activation data to the at least one remote entity (28) via the radio communication interface (47).
Re claims 35-36: wherein the first and second activation sensors (41), the at least one first presence sensor (46) or at least one auxiliary sensor connected to the control unit each being configured to monitor any one of the first activation area, the second activation area and the at least one risk area, are configured to detect properties associated with one or more object detected in the 
 Allowable Subject Matter
Claims 14-24 and 37-46 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale